                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,

                       Plaintiff,

              v.                             C.A. No. 18-588-LPS

 WORKSPOT, INC.,


                       Defendant.


David E. Moore, Bindu A. Palapura, and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE

H. Mark Lyon, GIBSON DUNN & CRUTCHER LLP, Palo Alto, CA

Y. Ernest Hsin, GIBSON DUNN & CRUTCHER LLP, San Francisco, CA

Jennifer Rho, GIBSON DUNN & CRUTCHER LLP, Los Angeles, CA

Karen A. Gibbs, Campbell, CA

      Attorneys for Plaintiff


Denise S. Kraft and Brian A. Biggs, DLA PIPER LLP (US), Wilmington, DE

Michael G. Strapp, Larissa Park, Kristoffer W. Lange, and Yasmin Ghassab, DLA PIPER LLP
(US), Boston, MA

      Attorneys for Defendant

                                    MEMORANDUM OPINION



August 16, 2019
Wilmington, Delaware
STARK, U.S District Judge:

       Plaintiff Citrix Systems, Inc. (“Citrix”) filed suit against Defendant Workspot, Inc.

(“Workspot”) on April 19, 2018. (D.I. 1) Citrix claimed infringement of U.S. Patent Nos.

7,949,677 (“the ‘677 patent”), 8,341,732 (“the ‘732 patent”), 7,594,018 (“the ‘018 patent), and

8,135,843 (‘the ‘843 patent). (D.I. 21) Citrix also claimed false advertising and unfair

competition under the Lanham Act, the Delaware Deceptive Trade Practices Act, and common

law. (Id.) On May 4, 2018, Citrix moved for a preliminary injunction, pursuant to Federal Rule

of Civil Procedure 65(a), to enjoin Workspot from what Citrix contends to be (1) infringement of

the asserted patents; and (2) false and misleading statements about Citrix’s products. (D.I. 8)

On December 12, 2018, the Court held a hearing and denied Citrix’s motion. (See D.I. 136; see

also 145 (“Tr.”)) This opinion further explains the Court’s reasoning for its decision.

I.     LEGAL STANDARDS

       Federal Circuit law provides the standard for granting an application for a preliminary

injunction of patent infringement, and Third Circuit law provides the standard for a preliminary

injunction of false and misleading statements. See Hybridtech, Inc. v. Abbott Labs, 849 F.2d

1446, 1451 n.12 (Fed. Cir. 1988); Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck

Consumer Pharmaceuticals Co., 290 F.3d 578 (3d Cir. 2002). A preliminary injunction is

“extraordinary” relief. Titan Tire Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1375 (Fed.

Cir. 2009); see also Novartis, 290 F.3d at 586. A “patentee’s entitlement to such an injunction is

a matter largely within the discretion of the trial court.” Id. A plaintiff seeking a preliminary

injunction must establish “[1] that he is likely to succeed on the merits, [2] that he is likely to

suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in




                                                   1
his favor, and [4] that an injunction is in the public interest.” Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

II.    DISCUSSION

       Citrix moves for a preliminary injunction on two grounds. First, Citrix moves to enjoin

Workspot from infringing the asserted patents. (D.I. 8) Second, Citrix moves to enjoin

Workspot from making what Citrix contends to be false and misleading statements. (Id.)

       For the reasons below, the Court concludes that Citrix has not met its burden on the

likelihood of success and irreparable harm prongs. Therefore, the Court will deny Citrix’s

motion for a preliminary injunction. See Jack Guttman, Inc. v. Kopykake Enterprises, Inc., 302

F.3d 1352, 1356 (Fed. Cir. 2002) (holding that district court may “deny a motion based on a

patentee's failure to show any one of the four factors – especially either of the first two – without

analyzing the others”). 1

               Likelihood of Success on the Merits

                       Patent Infringement

       To establish a likelihood of success on the merits of its patent infringement cause of

action, Citrix must demonstrate that it will “likely prove” that Workspot infringes at least one

claim of an asserted patent, and that the asserted claims “will likely withstand” Workspot’s

challenges to that claim’s validity. See Mylan Institutional LLC v. Aurobindo Pharma Ltd., 857

F.3d 858, 866 (Fed. Cir. 2017). In other words, a preliminary injunction should not issue if an

alleged infringer raises a “substantial question” regarding either infringement or validity, that is,




1
 At the hearing, the Court additionally held that the balance of harms did not favor the relief
sought by Citrix. (Tr. at 112-13) The Court adheres to this holding.
                                                  2
the alleged infringer asserts an infringement or invalidity defense that the patentee has not shown

“lacks substantial merit.” AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1050 (Fed. Cir. 2010).

       Workspot asserts that (a) Citrix’s infringement theory is not sufficiently complete or

coherent (D.I. 62 at 5-11); (b) the asserted patents are invalid (id. at 11-12); and (c) Workspot

has a license to use the ‘843 patent (id. at 12-13). The Court concludes that Workspot has raised

a substantial question as to Citrix’s infringement theory. Therefore, the Court will not address

Workspot’s invalidity and license defenses.

                       a.       Infringement

       The parties focus on one representative claim for each of the four asserted patents: claim

15 of the ‘677 patent, claim 20 of the ‘732 patent, claim 1 of the ‘018 patent, and claim 1 of the

‘843 patent. (D.I. 23 at 11-16) Citrix charts the claims against Workspot’s cloud-based virtual

desktop solution, which includes components such as Workspot Control, Workspot Client,

Workspot Connector, and Workspot Agent. (D.I. 1 Exs. 5-8; D.I. 85) The Court will address

each representative claim in turn.

                              i.       Claim 15 of the ‘677 patent

       The parties dispute infringement of limitations 15[a][iii] and 15[c][iii] of the ‘677 patent,

which recite “grant[ing] [a] first client machine a first level of access to [a] resource” and

“grant[ing] [a] second client machine a second level of access to [the] resource,” respectively.

Citrix contends that Workspot Control meets these limitations by granting or denying access to

an app based on the user’s device type; a first device type might be granted or denied access, and

a second device type might independently be granted or denied access. (D.I. 85-1 Appx. A at 2)

Workspot argues that the limitation is not met because, by the plain meaning of the term,

denying access to an application cannot be granting a “level of access.” (D.I. 129 at 3)



                                                  3
Workspot further contends that Citrix’s infringement theory is foreclosed by distinctions made

during prosecution to overcome cited prior art. (Id.)

       The Court finds that Workspot has raised a substantial question as to infringement of the

‘677 patent. Workspot would not infringe under its construction of “level of access,” and the

Court might well adopt Workspot’s construction.

                            ii.       Claim 20 of the ‘732 patent

       The parties dispute infringement of limitations 20[c], 20[d], and 20[f][iii]-[v] of the ‘732

patent, which recite an “identification component,” an “execution component,” and various

method steps performed by the identification and execution components. Citrix contends that

Microsoft’s Azure “provides functionality attributed to the identification and execution

components.” (D.I. 85-1 Appx. A at 5) Workspot argues that it cannot be liable for direct

infringement based on functionality in Azure because Workspot itself does not “direct” that

functionality to be performed in Azure; instead, Workspot’s customers can choose whether their

backend is hosted on Azure or by the customer (i.e., on-premises). (D.I. 129 at 4-5)

       The Court concludes that Workspot has raised a substantial question as to infringement of

the ‘677 patent. There remains factual uncertainty as to whether Workspot sufficiently “directs

or controls” Azure. Cf. Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022

(Fed. Cir. 2015).

                            iii.      Claim 1 of the ‘018 patent

       The parties dispute infringement of limitation 1[c] of the ‘018 patent, which recites

“identifying [a] plurality of disconnected application sessions already associated with [a] user in

response to [] received information.” Citing portions of Workspot’s source code, Citrix contends

that Workspot Client for Android meets this limitation by displaying a user’s most frequently



                                                 4
used applications using icons that are larger than other icons. (D.I. 85-1 Appx. A at 11)

Workspot counters that the cited source code is “dead code” – that is, it is not actually executed

when Workspot Client is run – and that Workspot Client does not, in fact, vary icon sizes. (D.I.

129 at 2)

       The Court finds that Workspot has raised a substantial question as to infringement of the

‘677 patent. The “dead code” defense, which would seem to defeat Citrix’s infringement theory,

appears to have merit.

                             iv.       Claim 1 of the ‘843 patent

       The parties dispute infringement of claim 1 of the ‘843 patent, which recites, in relevant

part, “[a] method of providing access to a remote application . . . comprising: (a) receiving, by a

client, from a web service directory on a content server, a service access point associated with a

first application, the service access point identifying a web server.” Citrix contends that

Workspot Control is both the “web service directory on a content server” and a “web server.”

(D.I. 85-1 Appx. A at 13) Workspot argues that, based on the intrinsic record, the same

component cannot satisfy both limitations. (D.I. 129 at 5-6)

       The Court finds that Workspot has raised a substantial question as to infringement of the

‘843 patent. Workspot would not infringe under its constructions of “web service directory” and

“web server,” and the Court might well adopt Workspot’s constructions.

                         False and Misleading Statements

       To prevail in a Lanham Act 2 claim, the plaintiff must show that a message or statement is

(1) “literally false,” (2) “completely unsubstantiated,” or (3) “literally true or ambiguous, but has




2
  Citrix also brings claims under Delaware state law. (D.I. 1) Citrix does not separately argue
that it meets its burden under state law, but rather contends that any Lanham Act violation
                                                  5
the tendency to deceive consumers.” Novartis Consumer Health, Inc. v. Johnson & Johnson-

Merck Consumer Pharmaceuticals Co., 290 F.3d 578, 586 (3d Cir. 2002) (citation omitted).

Here, Citrix does not rely on a consumer survey or other evidence of consumer deception, and

acknowledges (Tr. 61-62) that it must show that Workspot’s statements were either literally false

or completely unsubstantiated. See Novartis, 290 F.3d at 587; FMC Corporation v. Summit Agro

USA, LLC, 2014 WL 6627727, at *9 (D. Del. Nov. 14, 2014). Citrix has failed to demonstrate a

likelihood of success on the merits of its false and misleading statements claim. 3

                       a.      Statements 1, 4, 5, and 6

       Workspot statements numbered 1, 4, 5, and 6 generally characterize Workspot’s products

as being significantly faster to “roll out” or having significantly less “time to value” than Citrix’s

products – minutes versus months. (See D.I. 10-3 Exs. 14-17) Citrix argues that these

statements are literally false, contending that Citrix products can be rolled out in minutes or

hours. (D.I. 23 at 17-18; D.I. 84 at 9-10) Workspot contends that its statements are not literally

false because, in the view of Workspot, Juan Rivera (Citrix’s Vice President of Cloud & Server

Engineering) admits that (a) Citrix’s arguments rely on Citrix products that either did not exist

when Workspot made the purportedly false statements, or do not compete with Workspot

products; and (b) some Citrix roll-outs can last for months. (D.I. 62 at 15)

       Citrix has failed to show that statements 1, 4, 5, and 6 are literally and unambiguously

false or completely unsubstantiated. See Novartis, 290 F.3d at 587 (holding that “only an

unambiguous claim can be literally false”) (emphasis in original). These statements only


necessarily establishes a state law claim. (D.I. 23 at 16 n.7) Accordingly, the Court will
consider the likelihood of success of Citrix’s Lanham Act and state law claims together.
3
 The Court will address each purportedly false statement, referring to them by the numbers
given in Citrix’s Opening Brief. (See D.I. 23 at 17-18)

                                                  6
vaguely refer to Citrix products (leaving it to the audience to determine which products are

comparable) and use terms like “time to value” and “roll-out” that have no clear and

unambiguous meaning (at least on the record developed to this point). Indeed, Citrix admits that

these terms are “subjective and require the customer’s input, so there is no way to quantify

them.” (D.I. 84 at 10 n.10; see also Novartis, 290 F.3d at 587 (“The greater the degree to which

a message relies upon the viewer or consumer to integrate its components and draw the apparent

conclusion, . . . the less likely it is that a finding of literal falsity will be supported.”))

                         b.      Statements 2 and 7

         Workspot statements 2 and 7 characterize Workspot as having a feature velocity (i.e., the

pace of adding new features) of days, and contrast Citrix’s feature velocity as being months or

more. (D.I. 10-3 Exs. 14-15) Citrix contends that these statements are literally false because

some cloud-hosted Citrix products are updated on a daily to two-weekly basis. (D.I. 23 at 17-18;

D.I. 84 at 10) But, according to Workspot, Citrix’s Mr. Rivera admits that (a) two Citrix

products, XenApp and XenDesktop, have a feature velocity of three months; and (b) other Citrix

products operated on at least a 12-month release cycle. (D.I. 62 at 15-16)

        Citrix has failed to show statements 2 and 7 are unambiguously false or completely

unsubstantiated. Citrix admits that at least some of its products were undisputedly on a 12-

month release cycle when statements 2 and 7 were made. (See D.I. 62 at 15-16) It is unclear

whether statements 2 and 7 may have referred to these products.

                         c.      Statement 3

        Workspot statement 3, made in 2016, states that Citrix does not have “automatic scaling.”

(D.I. 10-3 Ex. 14) Citrix argues that this statement is literally false because Citrix Cloud was




                                                     7
automatically scalable in 2014. (D.I. 84 at 10) Workspot counters that, according to Mr. Rivera,

Citrix’s “Smart Scale” feature was only announced in 2017. (D.I. 62 at 16)

       Mr. Rivera’s arguably conflicting statements as to Citrix’s automatic scaling feature lead

the Court conclude that Citrix has not sufficiently demonstrated a likelihood of success on the

merits with respect to statement 3.

               Irreparable Harm

       Citrix has not met its burden to demonstrate irreparable harm.

                       Patent Infringement

       To satisfy the irreparable harm factor in a patent infringement suit, a patentee must

establish that, absent an injunction, it will suffer irreparable harm; and that a sufficiently strong

“causal nexus” relates the alleged harm to the alleged infringement. Apple Inc. v. Samsung

Electronics Co., Ltd., 695 F.3d 1370, 1374 (Fed. Cir. 2012) (hereinafter Apple II). The causal

nexus requirement “distinguish[es] between irreparable harm caused by patent infringement and

irreparable harm caused by otherwise lawful competition – e.g., sales that would be lost even if

the offending feature were absent from the accused product.” Apple Inc. v. Samsung Electronics

Co., Ltd., 735 F.3d 1352, 1361 (Fed. Cir. 2013) (hereinafter Apple III). To meet the casual nexus

requirement, the patentee must show “some connection” between the patented feature and the

demand for the accused product. Id. at 1364.

       Citrix presents no evidence that directly ties demand for Workspot products to the

allegedly infringing features. Rather, Citrix relies on Workspot marketing materials, which

promote allegedly infringing features of Workspot’s product. (D.I. 84 at 4 n.4) (citing D.I. 84

Ex. 15) But, as Workspot notes, Citrix only ties the touted features to specific claim limitations,

not claims. Moreover, Citrix has failed to tie these features to customer demand for Workspot’s



                                                   8
products. At best, Citrix has demonstrated that Workspot considers the touted features important

to customers. This, by itself, does not satisfy Citrix’s burden on the causal nexus requirement.

See Apple II, 695 F.3d at 1376-77 (holding that document in which accused infringer

characterizes accused feature as “core” does not establish causal nexus because it “says too little

about what draws consumers” to accused product); Apple III, 735 F.3d at 1367 (approving of

district court’s conclusion that accused infringer’s “impressions of what might lure customers,

while relevant, are not dispositive” of causal nexus inquiry).

                       False and Misleading Statements

       A party seeking a preliminary injunction in a Lanham Act case is “not entitled to a

presumption of irreparable harm” but, rather, is required to demonstrate that “she is likely to

suffer irreparable harm if an injunction is not granted.” Ferring Pharm., Inc. v. Watson Pharm.,

Inc., 765 F.3d 205, 217 (3d Cir. 2014). The harm must have a “causal nexus” to the false or

misleading statements. See Warner-Lambert Co. v. Breathasure, Inc., 204 F.3d 87, 93 (3d Cir.

2000). A plaintiff may demonstrate a causal nexus by showing that a false statement “likely . . .

has caused or will cause” the harm. Id.

       Citrix has failed to show a causal nexus between the allegedly false statements and the

purported harm. (See D.I. 23 at 19-22) Citrix claims that Workspot has caused Citrix to lose

customers (id. at 20), has harmed Citrix’s reputation among customers (id. at 21), and has

damaged Citrix’s relationships with other market participants (id. at 21-22). But Citrix has failed

to link these purported harms to Workspot’s allegedly false statements. For example, Citrix has

not provided evidence that a Citrix customer has or likely would switch to Workspot because of

the allegedly false statements.




                                                 9
       Citrix’s attempts to establish a causal nexus are unpersuasive. Citrix contends that:

(1) Workspot admits it is a direct competitor of Citrix (D.I. 84 at 5); (2) Workspot targeted its

advertisements at Citrix customers (id. at 5-6); (3) a majority of Workspot customers are Citrix

customers (id. at 6); and (4) “Workspot has successfully pursued ‘Citrix refugeees’ and [has]

taken ‘Citrix technology off the table’ through its use of ‘BS’ advertisements” (id. at 6) (internal

citations omitted). Citrix’s first three contentions, even if taken as true, are unpersuasive because

they fail to show that Workspot’s allegedly false advertisements (as opposed to, for example,

better prices or better non-patented technology) likely caused Citrix customers to switch to

Workspot. Citrix’s fourth point also lacks merit. Neither Workspot’s pursuit of “Citrix

refugees” nor its attempt to take “Citrix technology off the table” indicates that the allegedly

false advertisements caused Citrix customers to switch to Workspot. In addition, Workspot did

not characterize its own advertisements as “BS;” instead, the employee Citrix quotes stated that

“no one has called BS on our [total cost of ownership] slides.” (D.I. 87 Ex. 23)

       In sum, Citrix has not met its burden to show that Workspot’s allegedly false

advertisements likely caused Citrix to lose customers.

III.   CONCLUSION

       For the foregoing reasons, as well as those stated at the hearing, the Court has denied

Citrix’s motion for a preliminary injunction. (See D.I. 136)




                                                 10
